DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 07/13/2021. Claims 1-17 are currently pending in the application. An action follows below:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature, “a predetermined jumping interval” in at least claims 5, 7 and 8 and “wherein the plurality of touch electrodes are arranged in different numbers in at least two or more touch blocks” of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: “divisor (except 1)” in lines 2-3 should be changed to -- divisor, except 1, -- because parentheses are used for reference number/character in claim drafting practice.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “the highest intensity” in line 5 should be changed to -- a highest intensity -- because there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As per claims 7 and 14, these claims recite a limitation, “wherein the jumping interval has different values among at least two or more touch lines disposed in a same touch block,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, the disclosure, specifically Fig. 5 and the corresponding paragraphs [105]-[111] of the corresponding US 2022/0066594 A, explicitly discloses each touch line having a jumping interval of a single value, e.g., the touch line TL1 having an increment of the jumping interval 0, the touch line TL2 having an increment of the jumping interval 1, the touch line TL2 having an increment of the jumping interval 3. However, the original disclosure does not explicitly discuss in detail "the jumping interval has plural different values" of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 8 and 15, these claims recite a limitation, “wherein the jumping interval has a value sequentially increasing or decreasing for each of the touch blocks in the first direction,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, the disclosure, specifically Fig. 5 and the corresponding paragraphs [105]-[111] of the corresponding US 2022/0066594 A1, explicitly discloses each touch line having a jumping interval of a single/fixed value in the first/vertical direction, e.g., the touch line TL1 having a first jumping interval having a first fixed value being a distance between the touch electrode [TE(1)11] in the first block [Block1] and the touch electrode [TE(2)11] in the second block [Block2], a second jumping interval having a second fixed value being a distance between the touch electrode [TE(2)11] in the second block [Block2] and the touch electrode [TE(3)11] in the third block [Block3], and a third jumping interval having a third fixed value being a distance between the touch electrode [TE(3)11] in the third block [Block3] and the touch electrode [TE(4)11] in the fourth block [Block4], wherein the above-discussed first to third fixed values of the touch line TL1 in the first/vertical direction are same or not increased or decreased. However, the original disclosure does not explicitly discuss in detail the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 9 and 16, these claims area therefore rejected for at least the reason set forth in claim 8 or 15 above.
	In addition to claims 9 and 16, these claims further recite a limitation, “wherein the value sequentially increasing or decreasing for each of the touch blocks is a value that does not correspond to a divisor (except 1) of a number of touch electrodes disposed in the first direction within the touch block,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, see the discussion in the rejection of claims 8 and 15 regarding to "the value sequentially increasing or decreasing for each of the touch blocks." Accordingly, the original disclosure does not explicitly discuss in detail the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0210025 A1; hereinafter Kim.)
	As per claim 1, Kim discloses a touch display device (see at least Fig. 1; ¶ 84) comprising: 
	a display panel including a plurality of touch electrodes arranged in a plurality of divided touch blocks, and a plurality of touch lines which is extended in a first direction and connected to at least one touch electrode for each touch block (see at least ¶ 97, ¶ 101, disclosing a display panel [DISP] including an integrated touch panel [TSP]; see at least Figs. 6-14 for various embodiments of touch panels, e.g., Figs. 7, 8A, disclosing the touch panel [TSP] including a plurality of touch electrodes [E/ VE, HE] arranged in a plurality of divided touch blocks [TSG], and a plurality of touch lines [SL] which is extended in a first/vertical direction and connected to at least one touch electrode for each touch block;) and 
	a touch circuit for receiving touch sensing signals from the plurality of touch lines and determining a touch according to a distribution of the touch sensing signals detected for each touch block (see at least Figs. 1, 13A-14B; ¶ 89, disclosing a touch circuit [TSC] for receiving touch sensing signals from the plurality of touch lines and determining a touch [T1/T2] according to a distribution of the touch sensing signals detected for each touch block.)

	As per claim 2, Kim discloses the plurality of touch electrodes arranged in a split type separated from each other in row and column directions in the touch block (see at least Figs. 6-7.)
	As per claim 3, Kim discloses the plurality of touch electrodes arranged in a woven type having different sizes of the touch electrodes disposed in adjacent row in the touch block (see at least Figs. 8A, 11A.)
	As per claim 4, Kim discloses the plurality of touch electrodes arranged in different numbers in at least two or more touch blocks (see at least Figs. 8A, 11A.)
	As per claim 5, Kim discloses the plurality of touch lines respectively connected to touch electrodes apart from a reference touch electrode in the touch block by a predetermined jumping interval (see at least Fig. 8A disclosing the plurality of touch lines [SL] respectively connected to touch electrodes [E/VE, HE] apart from a reference touch electrode [VE] located at a first row [ER #1] in the touch block [TSG] by a predetermined jumping interval; also see Fig. 11A disclosing the plurality of touch lines [SL] respectively connected to touch electrodes [E/VE, HE] apart from a reference touch electrode [HE] located at a first row [ER #1] in the touch block [TSG] by a predetermined jumping interval.)
	As per claim 6, Kim discloses the reference touch electrode being a touch electrode located at a first row in the touch block (see the discussion in the rejection of claim 5.)
	As per claim 7, Kim discloses the jumping interval having different values among at least two or more touch lines disposed in a same touch block (see at least Fig. 8A disclosing, e.g., the jumping interval of the leftmost touch line SL between the leftmost touch electrode [VE] in the first row [ER #1] and the touch electrode [VE] in the third row [ER #3] having the value being different from the value of the jumping interval of the second leftmost touch line SL between the second leftmost touch electrode [VE] in the first row [ER #1] and the touch electrode [VE] in the fifth row [ER #5] and the leftmost touch line SL and the second leftmost touch line SL disposed in a same touch block [TSG #1].)
	As per claim 8, Kim discloses the jumping interval having a value sequentially increasing or decreasing for each of the touch blocks in the first direction (see at least Fig. 8A disclosing, e.g., the jumping interval of the leftmost touch line SL between the leftmost touch electrode [VE] in the first row [ER #1] and the touch electrode [VE] in the third row [ER #3] having the value being less than the value of the jumping interval of the second leftmost touch line SL between the second leftmost touch electrode [VE] in the first row [ER #1] and the touch electrode [VE] in the seventh row [ER #7], for the touch block [TSG #1] in the first/vertical direction.)
	As per claim 9, Kim discloses wherein the value sequentially increasing or decreasing for each of the touch blocks is a value that does not correspond to a divisor (except 1) of a number of touch electrodes disposed in the first direction within the touch block (see at least Fig. 8A disclosing, e.g., the value of the jumping interval between the second leftmost touch electrode [VE] in the first row [ER #1] and the touch electrode [VE] in the seventh row [ER #7] being "6" that does not correspond to a divisor of a number "8" of touch electrodes disposed in the first/vertical direction within the touch block.)
	As per claim 10, Kim discloses wherein the touch circuit determines a touch in a corresponding touch block as an actual touch when a distribution of the touch sensing signals is a normal distribution or a Gaussian distribution (see at least Figs. 14A-14B, disclosing the touch circuit determining a touch [T1/T2] in a corresponding touch block as an actual touch when a distribution of the touch sensing signals is a normal distribution or a Gaussian distribution.)
	
	As per claim 11, see the discussion in the rejection of claim 1 for similar limitations. Kim further discloses a touch driving method comprising: 
	detecting touch sensing signals for each touch block (see at least Figs. 14A-14B and the corresponding description, disclosing to detect touch sensing signals for each touch block, e.g., detecting the touch sensing signals from the vertical touch electrodes in the first touch block [TSG #1] having the corresponding values [0, 0, 0, 3] and the touch sensing signals from the horizontal touch electrodes in the first touch block [TSG #1] having the corresponding values [0, 0, 0, 2] and etc.;) 
	detecting a touch electrode with the highest intensity of the touch sensing signal in each of the touch blocks (see at least Figs. 14A-14B, disclosing to detect a touch electrode with the highest intensity of the touch sensing signal in each of the touch blocks;)
	detecting the touch sensing signals according to a distance based on the touch electrode with the highest intensity (see at least Figs. 14A-14B;) 
	determining whether the touch sensing signals according to a distance based on the touch electrode with the highest intensity is a predetermined distribution according to a distance based on the touch electrode with the highest intensity (see at least Fig. 14B, disclosing to determine whether the touch sensing signals according to a distance based on the touch electrode with the highest intensity is a predetermined distribution according to a distance based on the touch electrode with the highest intensity in order to determine the actual touch [T1/T2];) and 
	determining a touch ghost if it is not the predetermined distribution (see at least Fig. 14B, disclosing to determine a touch ghost [G1/G2] if it is not the predetermined distribution.)
	
	As per claims 12-17, see the rejections of claims 5-10 for similar limitations.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2014/0240291 A1.)
	As per claim 1, Nam discloses a touch display device (see at least Fig. 1; ¶ 36) comprising: 
	a display panel including a plurality of touch electrodes arranged in a plurality of divided touch blocks, and a plurality of touch lines which is extended in a first direction and connected to at least one touch electrode for each touch block (see at least Figs. 1, 2, 4, 7, 14, disclosing a display panel [300, 100] including a plurality of touch electrodes [110a/ 111a, 112a]; the plurality of touch electrodes [110a/ 111a, 112a], shown in Fig. 7 or 14, is construed to be arranged in a plurality of divided touch blocks, e.g., a first block including top three rows of touch electrodes [112a] connected with the touch lines [X1-X8] and top three touch electrodes [111a] connected with the touch lines [Y1-Y3], a second block including next adjacent three rows of touch electrodes [112a] connected with the touch lines [X1-X8] and next adjacent three touch electrodes [111a] connected with the touch lines [Y4-Y6], and a third block including next adjacent two rows of touch electrodes [112a] connected with the touch lines [X1-X8] and next adjacent two touch electrodes [111a] connected with the touch lines [Y7-Y8];) and 
	a touch circuit for receiving touch sensing signals from the plurality of touch lines and determining a touch according to a distribution of the touch sensing signals detected for each touch block (see at least Figs. 1, 6-8 and the corresponding description if necessary, disclosing a touch circuit [200] for receiving touch sensing signals from the plurality of touch lines and determining a touch at a touch region [A] according to a distribution of the touch sensing signals detected for each touch block.)

	As per claim 2, Nam discloses the plurality of touch electrodes arranged in a split type separated from each other in row and column directions in the touch block (see at least Figs. 3-4.)
	As per claim 3, Nam discloses the plurality of touch electrodes arranged in a woven type having different sizes of the touch electrodes disposed in adjacent row in the touch block (see at least Figs. 7, 14.)
	As per claim 4, Nam discloses the plurality of touch electrodes arranged in different numbers in at least two or more touch blocks (see the discussion in the rejection of claim 1.)
	As per claim 5, Nam discloses the plurality of touch lines respectively connected to touch electrodes apart from a reference touch electrode in the touch block by a predetermined jumping interval (see at least Fig. 7, 14, disclosing the plurality of touch lines [X1-X8, Y1-Y8] respectively connected to touch electrodes [111a, 112a] apart from a reference touch electrode [112a] located at a first row in the construed touch block by a predetermined jumping interval.)
	As per claim 6, Nam discloses the reference touch electrode being a touch electrode located at a first row in the touch block (see the discussion in the rejection of claims 1 and 5.)
	As per claim 7, Nam discloses the jumping interval having different values among at least two or more touch lines disposed in a same touch block (see at least Fig. 7, 14, disclosing, e.g., in the construed first block [see the discussion in the rejection of claim 1], the jumping interval of the touch line X1 connected between the touch electrode [111a] in the second row and the touch electrode [111a] in the fourth/sixth row having a value being smaller than the jumping interval of the touch line [X2/X3...X7] connected between the touch electrode [111a] in the second row and the touch electrode [111a] in the fourth/sixth row.)
	As per claim 8, Nam discloses the jumping interval having a value sequentially increasing or decreasing for each of the touch blocks in the first direction (similar to the discussion in the rejection of claim 7 for the jumping interval having a value sequentially increasing for each of the touch blocks in the first/vertical direction.)
	As per claim 9, Nam discloses wherein the value sequentially increasing or decreasing for each of the touch blocks is a value that does not correspond to a divisor (except 1) of a number of touch electrodes disposed in the first direction within the touch block (see the discussion in the rejection claim 7; further see Fig. 7, 14, disclosing the value sequentially increasing for each of the touch blocks is a value that does not correspond to a divisor [2, 3] of a number “6” of touch electrodes disposed in the first/vertical direction within the touch block.)
	As per claim 10, Nam discloses wherein the touch circuit determines a touch in a corresponding touch block as an actual touch when a distribution of the touch sensing signals is a normal distribution or a Gaussian distribution (see at least Figs. 7, 8, 14, 15d the corresponding description if necessary, disclosing the touch circuit determining a touch at a touch region “A” in a corresponding touch block as an actual touch when a distribution of the touch sensing signals is a normal distribution or a Gaussian distribution.)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Guo (US 2021/0055823 A1.)
As per claim 11, see the discussion in the rejection of claim 1 for similar limitations. Kim further discloses a touch driving method comprising: 
	detecting touch sensing signals for each touch block (see at least Figs. 8, 15, 22 and the corresponding description if necessary, disclosing to detect touch sensing signals for each touch block;) 
	detecting a touch electrode with the highest intensity of the touch sensing signal in each of the touch blocks (see at least Figs. 8, 15, 22 and the corresponding description if necessary, disclosing to detect a touch electrode with a maximum detection signal value of the touch sensing signal in each of the touch blocks;)
	detecting the touch sensing signals according to a distance based on the touch electrode with the highest intensity (see at least Figs. 8, 15, 22 and the corresponding description if necessary;) and
	determining whether the touch sensing signals according to a distance based on the touch electrode with the highest intensity is a predetermined distribution according to a distance based on the touch electrode with the highest intensity (see at least Figs. 8, 15, 22 and the corresponding description if necessary, disclosing to determine whether the touch sensing signals according to a distance based on the touch electrode with the maximum detection signal value is a predetermined distribution according to a distance based on the touch electrode with the highest intensity in order to determine the actual touch; also see ¶ 171.) 

	Accordingly, Nam discloses all limitations of this claim, but is silent to “determining a touch ghost if it is not the predetermined distribution,” as claimed.
However, in the same field of a capacitive touch display device (see at least ¶ 4,) Guo discloses a related driving method, for a capacitive touch display panel, comprising: detecting touch sensing signals for each touch region (see at least ¶ 89;) determining a normal touch if the distribution of the touch sensing signals is a continuously predetermined distribution (see at least ¶¶ 88, 90;) and determining a touch ghost if it is not the predetermined distribution (see at least ¶¶ 92-94,) thereby automatically reporting ghost points for touches by mistake (see at least ¶ 83.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the touch driving method of the Nam reference to include a process of determining a touch ghost if it is not the predetermined distribution, in view of the teaching in the Guo reference, to improve the above modified touch driving method of the Nam reference for the predictable result of automatically reporting ghost points for touches by mistake.
	As per claims 12-17, see the rejections of claims 5-10 for similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626